 1In theMatter of THE TEXAS PIPELINE COMPANYandOIL WORKERSINTERNATIONALUNION, CIOCase No. 16-B-777.-Decided March 29,194.4Messrs. John C. JacksonandK. B. McLaughlin,ofHouston, Tex.,andMr. Y. A. Land,of Tulsa, Okla., for.the Company.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. A. L. Har-desty,of Tulsa, Okla., for the Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union, CIO,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The TexasPipeline Company, Oklahoma Division, Tulsa, Oklahoma, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Elmer Davis, TrialExaminer.Said hearing was held at Tulsa, Oklahoma, on January11 and 12,1944.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Both parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Texas Pipeline Company is a Texas corporation doing businessas a common carrier in the States of Texas, Oklahoma, Louisiana,Illinois, Indiana, and Montana.The Company operates approxi-mately 6,474 miles of trunk'and gathering pipelineswithin said Statesfor the gathering and transportation of crude oil.55 N. L.R. B., No. 41.239 240DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring 1943 the Company transported at least 55,000,000 barrels ofcrude oil and petroleum products, approximately 20,000 barrels ofwhich were transported through the Company's. Oklahoma lines.Amajor portion of the oil originating within the State of Oklahoma istransported through the Company's lines to points in States otherthan Oklahoma.A portion of the oil originating in the State ofTexas is transported through the Company's lines to points withinthe State of Oklahoma.The present proceedings involve only theOklahoma Division of the Company.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 30, 1943, the Union requested recognition as the collec-tive bargaining representative of employees in the Oklahoma Divi-sion.On November 10, 1943, the Company declined to recognize theUnion until it had been certified by the Board.A statement of a FieldExaminerof the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting, commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesin the Oklahoma Division of the Company, excluding clerical andsupervisory employees, constitute, an appropriate unit.The Com-pany contends that the appropriate unit should be system-wide. Inaddition, there is dispute between the parties as to the supervisoryor managerial status of a number of classifications of employees.The main office of the Company, is at Houston,. Texas, at which pointits operations and basic policies are determined and directed.How-ever, for administrative purposes, the system is divided into sixdivisions, of which Oklahoma is one, each under a superintendent1The statementdisclosesthat the Unionsubmitted applications for membership bearingthe apparently genuine signatures of 75 persons whose names appeared on the Company'sNovember15, 1943,pay roll.The said pay roll listed approximately 171 employees in theappropriate unit. THE TEXAS PIPELINE COMPANY241.responsible for its operation.Working conditions' are generally uni-form throughout the system.There is some interdivisional inter-change of employees.However, the organizational activities of theUnion have not as yet extended beyond the Oklahoma and the SouthTexas : divisions.In a previous case involving the latter divisionwe held that the- extent of organizational, activity and the admin-istrative set-up of the Company indicated the feasibility of divisionalbargaining, and found such a unit appropriate.2 'We deem the sameconsiderations applicable here.The parties are in dispute as to the following groups of employees,theUnion contending that they should be included, the Companythat they should be excluded as supervisors or representatives ofmanagement :Chief tour engineers:Chief tour engineers, of whom there are 3,are in charge of important pumping stations.They are responsiblefor the proper operation of the station and the maintenance of effi-cient .,work standards.The operating crews at these, stations con-sist of from 7 to 10 men, spread over 3 shifts.The chief tour engi-neer supervises these employees and keeps their time records.He alsomakes daily and monthly reports of ' oil runs.Generally, the chiefworks the daylight shift, and while on duty actually operates thepumping equipment.He is responsible to the chief dispatcher forefficient operation of the station and is subject to call 24 hours a day.Although there is dispute as to the extent of his supervisory author-ity,we find that the chief has authority to make effective recom-mendations with respect to the tenure of employees at his station.We shall therefore ekclude chief tour engineers from the appropriateunit.Tour engineers:The Company employs approximately 10 tour en-gineers.These men operate the pumping station equipment, makeminor repairs, gauge tanks, and in general, see that the pumping equip-ment is properly maintained.Ordinarily, a gauger or combinationgauger-fireman works the same shift with the tour engineer.At somestations, however, there is no one to assist the engineer.While thereis dispute as to the supervisory status of these employees, we find thatthey are essentially skilled workmen whose function is to operate thepumping equipment, and that they are not supervisory employees.They will therefore be included in the unit.Gang foremen:Gang foremen work directly under connection fore-men.The latter are admittedly supervisors.The connection foremenlay out, or plan, the work of gangs a week in advance. It is then thefunction of the gang foremen to carry out this plan.There are 3 suchforemen, each in charge of a gang of from 8 to 17 men.They perform2Matter ofThe Texas Pape Lane Company,53 N L R B. 431.,5 i 8129-44-vol 55-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD'no manual labor.While they have no power to hire or discharge, theirrecommendations with respect thereto are accorded weight.Gangforemen will therefore be excluded from the unit, as supervisoryemployees.Assistant gang' foremen:The assistant gang foremanexercises allthe functions of the gang foreman when the latter. is absent.While hemay perform manual labor at times, he is not required to do so.Although he has no power to hire or discharge, his recommendations,with respect thereto are accorded weight.Assistantgang foremenwill be excluded from the unit as supervisors.District gaugers:District gaugers, of whom there are 15 in the divi-sion,arrange for the transfer of oil from the tanks of producing, com-panies into the Company's pipe lines.When a producer desires the0--pang to transport his oil, the district gauger reports that fact tothe district foreman, who directs the connection foreman to make theproper connections, and.the district gauger is instructed to run the oil.The district gauger then meets the pumper for the customer.Togetherthey gauge the customer's tank, and make tests for basic sediment,water, gravity, and temperature, following -which the gauger fills outa "run sheet," containing the appropriate data, which he and thepumper sign.The oil is then turned into the Company's line.Afterthe oil has been run, the gauger and the pumper make an additionalreport, copies of which are forwarded to the customer and the Com-pany.If the oil is not up to specifications, or if he and the pumperdisagree as to the specifications, the gauger, is without authority toaccept it, and must report the facts to the division superintendent.Healso makes daily and monthly reports on oil runs, and is responsiblegenerally for ascertaining damage to equipment and for gathering in-formation on activities of producing companies in his area.He- isinstructed, however, not to solicit business.There are no employeesunder his supervision.The Company contends that the district gauger is a representative ofmanagement and should therefore be excluded from the unit.We are .of the opinion, however, that the duties of the district gauger arepurely ministerial.He reports definitely ascertainable facts, and ex-ercises no such discretion or independent judgment as to classify himas a managerial representative. , The district gaugers will thereforebe included in the unit'tiVelcl'er foremen:There are three welder foremen in the, OklahomaDivision.As a rule they work under 'the direct supervision of theInMatter of Empire Pipeline Company,46 N L R B 1341, we excluded districtgaugers fioni a production and maintenance unit as inanaaerial representativesIn thatcase, ho sever, the Company was a purchaser of oil, all of which was bought by the districtgauicrs, dealing in an open and competitive market In the instant case, t',e Companyis a common care leiThere is no e% idence that the district gauges s here ai e charged witha similar responsibility, or that they exercise any such managerial judgment is acceptingoil for shipment as is involved in its purchase foi profitable resale. THE TEXAS PIPELINE COMPANY243connection foreman.When manual labor is required in connectionwith welding, the welder foreman supervises a gang of from two toeight laborers and welders. In addition he does welding. In theabsence of the connection foreman,'tbe welder foreman is in completecharge of the gang.While he. has no power to hire or'discharge, thewelder foreman has authority to send men off the job for misconduct,and they have been instructed to follow his orders.Under such cir-cumstanceswe will exclude the' welder foremen as supervisoryemployees.Assistant master ^n,ec;ha1iies:'T'here are two of these employees inthe division.They work under the supervision of the master me-chamc.Their function is to repair -and--maintain mechanical equip-ment.They work with hand tools and are usually assisted by' afirst class mechanic.Occasionally they may be assigned extra help.They have no authority to hire or discharge.While the mechanicsand helpers receive' instructions from the assistant master mechanic,we deem the relationship to be that of craftsman and helper, ra herThaii of supervisor and subordinate.We shall therefore include theassistant master mechanics in the unit.Chief stock and delivery gauger:There is one such employee in thedivision.He is charged with the operation of a tafik farm and pumphouse.When the station is pumping, he supervises four gaugers and,one or more tour engineers.He ]s directly responsible to the chief oildispatcher, reports infractions of rules, and keeps the records of em-ployees under his supervision.While he spends approkimately 7,5percent of his time performing some kind of work, the chief stocxand delivery gauger recommends disciplinary action with respect tohis employees, and his recommendations are accorded weight.Hewill therefore be excluded as a supervisory employee.'In accordance with the foregoing, we find that all production andmaintenance employees of the Oklahoma Division of the Company,including carpenters, local engineers, stock and delivery gaugers,laborers, district line-walkers-main line-walkers, first-class inechan-ics, second-class mechaunics, mechanics' helpers, stock gaugers, stockgauger-oilers, stock gauger-firemen. stock gauger-watchmen, electricstation operators, painters, pipe liners, truck drivers, station utilitynlen,welders, tour engineers, district gaugers, and assistant mastermechanics, but excluding clerks, division chief clerks; junior fieldclerks, senior field clerks, chief main 'line engineers,'telephone andtelegraph foremen, assistant telephone and telegraph foremen, districtforemen, roving linemen, paint foremen, tankage foremen, ]vaster'The Union submitted in evidence copies of contracts with various oil and pipe-linecompanies in the area for the purpose of showing an historical practice of bargaining inthe industry on behalf of the disputed categories of employeesWe do not find that thecontracts disclose such a practice 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanics, telegraphers, chief telegraphers, troublemen, superintend-ents, assistant superintendents, chief clerk, cost record clerk, right-of-way agents, stenographers, tank inspectors, connection foremen, dis-patchers, chief tour engineers, gang foremen, assistant gang foremen,welder foremen, and chief stock and delivery gauger,5 and also ex-cluding all other clerical employees, and other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION' OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period, immediately preceding the date of the Direction. ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Pipe-line Company, Tulsa, Oklahoma, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces'of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, andhave not'been rehired or-reinstated prior to the date of the election,to determine whether or not they desire to be represented by OilWorkers International Union, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.5Except for the employmentcategoriesabout which they werein dispute,the partiesstipulated that the above inclusions and exclusions were appropriate.,